          Case 2:20-cv-00591-APG-BNW Document 18 Filed 06/10/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KATHRYN T. CASTRO,                                     Case No.: 2:20-cv-00591-APG-BNW

 4          Plaintiffs                                  Order Remanding Case to State Court

 5 v.                                                                  [ECF No. 9]

 6 RONALDO SOSA-SANTOS and UBER
   TECHNOLOGIES, INC.,
 7
        Defendants
 8

 9         Plaintiff Kathryn Castro has moved to remand this case to state court, contending that

10 removal to this court was improper under the “forum defendant” rule of 28 U.S.C. § 1441(b)(2).

11 Defendant Ronaldo Sosa-Santos is a citizen of Nevada. Castro has filed proof that Sosa-Santos

12 was served with process on March 23, 2020. ECF No. 17. Thus, Sosa-Santos was “properly

13 joined and served” before the case was removed on March 26, 2020. Remand is required under

14 28 U.S.C. § 1441(b)(2).

15         I THEREFORE ORDER that plaintiff Castro’s motion to remand (ECF No. 9) is

16 granted. This case is remanded to the state court from which it was removed for all further

17 proceedings. The Clerk of the Court is instructed to close this case.

18         DATED this 10th day of June, 2020.

19

20                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
21

22

23
